DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 7-14, and 20-38 are allowed.  This is a Supplemental Notice of Allowance to correct a typo in the claims list of form PTO-37 included with the Notice of Allowance dated 4/11/2022.
Allowable Subject Matter
Claims 1, 7-14, and 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 14, 29, and 37 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  For a full discussion of reasons for allowance and the closest prior art of record, please see the office action dated 4/11/2022.
Claims 7-13 are allowed due to their dependence on claim 1.
Claims 20-28 are allowed due to their dependence on claim 14.
Claims 30-36 are allowed due to their dependence on claim 29.
Claim 38 is allowed due to its dependence on claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856